Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
The determination under review in this proceeding has been administratively reversed and all references thereto have been expunged from petitioner’s records. As petitioner has received all of the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see, Matter of *932Economy v Goord, 241 AD2d 605; Matter of Harrison v O'Keefe, 238 AD2d 655).
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.